DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to communications filed 5/27/2022.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility and reliability in a virtualized computing environment by tracking temperature conditions of monitored physical hardware components and migrating virtual machines among the physical hardware components based on observed temperature conditions of the physical hardware components.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2016/0334992 ("Yashiro") in view of USPGPUB 2017/0075709 ("Feng") in view of USPGPUB 2009/0307703 ("Archer") and further in view of USPGPUB 2013/0174145 ("Chen").  The combination of Yashiro, Feng, Archer, and Chen teaches a virtualized computing system in which a hypervisor monitors temperature among various hardware components and allocates virtual machines for execution using the hardware components based on observed temperature of the hardware components.
The combination of Yashiro, Feng, Archer, and Chen neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…wherein the first host server comprises a first hypervisor for managing a first plurality of compute entities for execution by the first processor of the second processor and the second host server comprises a second hypervisor for managing a second plurality of compute entities for execution by the third processor or the fourth processor…" and "…upon determining a temperature of at least N of the first plurality of memory chips and the second plurality of memory chips meets or exceeds the temperature threshold, wherein N is a positive integer, the first hypervisor automatically migrating at least a subset of the first compute entities from the first host server to the second host server provided: (1) at least a temperature of at least one memory chip from among the third plurality of memory chips of the fourth plurality of memory chips does not meet or exceed the temperature threshold, and (2) based on an exchange of information between the first hypervisor and the second hypervisor, a determination that the second host server has sufficient memory to allow for live migration to occur" in combination with the other claimed features of the inventions of the instant application are neither taught nor suggested by the combination of Yashiro, Feng, Archer, and Chen.
In addition, Applicant persuasively argues that none of the prior art, alone or in combination, teaches or suggests the claimed feature of "…upon determining a temperature of at least N of the first plurality of memory chips and the second plurality of memory chips meets or exceeds the temperature threshold, wherein N is a positive integer, the first hypervisor automatically migrating at least a subset of the first compute entities from the first host server to the second host server provided: (1) at least a temperature of at least one memory chip from among the third plurality of memory chips of the fourth plurality of memory chips does not meet or exceed the temperature threshold, and (2) based on an exchange of information between the first hypervisor and the second hypervisor, a determination that the second host server has sufficient memory to allow for live migration to occur" (see page 7, paragraph beginning with "[t]he third reference…", to page 8, paragraph beginning with "[i]n sum…" of the Remarks dated 5/27/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135